

EXHIBIT 10.1






IZEA, Inc.
1000 Legion Place, Suite 1600
Orlando, Florida 32801






May 31, 2013






Mr. Brian W. Brady
2111 University Park Drive, Suite 650
Okemos, Michigan 48864


Re:    Extension of IZEA, Inc. Promissory Notes (“Extension”)


Dear Brian:


This Extension hereby confirms your agreement to extend the stated maturity date
of each of the Promissory Note dated April 11, 2013, in the principal amount of
$500,000, and the Promissory Note dated May 22, 2013, in the principal amount of
$250,000, issued by IZEA, Inc. (the “Company”) pursuant to related loan
agreements, to Brian W. Brady (together, the “Notes”), to August 31, 2013 (or
next succeeding business day). Nothing herein contained shall be deemed to
constitute, acknowledge and/or imply any consent to any further extension of the
Notes beyond August 31, 2013 or any other amendment to the Notes or related loan
agreements.


This Extension additionally confirms your agreement to convert the Notes (and
accrued interest) into the securities of the Company in its current private
placement of units consisting of shares of common stock and warrants to purchase
common stock (the “Current Private Placement”), or otherwise in its next public
or private offering of equity securities, on the same terms and conditions as
are applicable to other investors in such transaction.


The Company hereby confirms that, in consideration for your loans and the
agreements above, the Company will issue to you 1,687,500 restricted stock
units, which vest upon the earlier of two years after issuance or completion of
a transaction resulting in the change in control of the Company, and a warrant
to purchase 3,187,500 shares of the Company's common stock at $0.25 per share
for a period of five years, concurrently with the first closing of the Current
Private Placement. Additionally, in consideration of your $250,000 loan on May
22, 2013, the Company will issue to you a warrant to purchase 1,000,000 shares
of the Company's common stock at $0.25 per share for period of five years,
following the execution of this Extension.


Upon your countersignature of this Extension and delivery hereof, you will
attach a copy of this Extension to each of the Notes as an effective amendment
to the Notes and related loan agreements.
 
     This Extension shall be governed by Florida law and may be executed by fax
or .pdf and in counterparts.



--------------------------------------------------------------------------------



Please confirm your agreement with the foregoing by executing and returning to
us a copy of this Extension, which thereupon will become a binding agreement
between us.
Very truly yours,


IZEA, INC.




By: /s/ Edward H. Murphy
Edward H. (Ted) Murphy
President and Chief Executive Officer




ACKNOWLEDGED, CONFIRMED AND AGREED TO:




/s/ Brian W. Brady
Brian W. Brady













































